          Case 5:19-cv-00796-C Document 116 Filed 08/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

LECINDA ZIMMERMAN,                            )
                                              )
                             Plaintiff,       )
                                              )
vs.                                           )      Case No. CIV-19-796-C
                                              )
NEW PRIME, INC. d/b/a PRIME, INC.,            )
                                              )
                             Defendant.       )

                        MEMORANDUM OPINION AND ORDER

       Plaintiff has filed a Motion seeking to exclude the opinions and testimony of

Defendant’s expert Dr. Joseph D. Peles. Plaintiff argues that Dr. Peles’ opinions are based

on nothing more than speculation and guesswork. Plaintiff argues that most of Dr. Peles’

opinions include the words may, can, could, and similar words demonstrating the opinions

are only based on possibilities not probabilities.

       Pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579 (1993), the Court must conduct a two-part inquiry prior to permitting an expert witness

to testify before a jury.

       First, the district court must “determine whether the expert is qualified ‘by
       knowledge, skill, experience, training, or education’ to render an opinion.”
       [United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc)
       (quoting Fed. R. Evid. 702)]. Second, if the expert is sufficiently qualified,
       the district court “must determine whether the expert’s opinion is reliable by
       assessing the underlying reasoning and methodology.” Id.

Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1282-83 (10th Cir. 2018). Here, Plaintiff

does not challenge the qualifications of Dr. Peles. Rather, the present Motion only attacks

the reliability of the expert’s opinion. On this point, Plaintiff’s Motion must fail. Each
          Case 5:19-cv-00796-C Document 116 Filed 08/25/21 Page 2 of 2




of the issues challenged by Plaintiff are items that can be challenged through “[v]igorous

cross-examination, presentation of contrary evidence, and careful instruction on the burden

of proof . . . .” Daubert, 509 U.S. at 596. At this stage, the Court finds the reasoning and

methodology underlying Dr. Peles’ opinions are sufficient to satisfy the gatekeeping

requirements of Daubert.

       For the reasons set forth herein, Plaintiff’s Motion to Exclude the Testimony of

Joseph D. Peles, PhD (Dkt. No. 61) and Plaintiff’s Motion to Strike the Testimony of

Joseph D. Peles, PhD (Dkt. No. 64) are DENIED.

       IT IS SO ORDERED this 25th day of August 2021.




                                             2
